Citation Nr: 9927835	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  93-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

Entitlement to service connection for arthritis of the upper 
extremities.  

Entitlement to service connection for arthritis of the lower 
extremities.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had periods of active service from September 1944 
to January 1946 and from October 1950 to July 1969.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
in April 1990 which denied the claimed benefits.  


REMAND

In January 1995, the Board Remanded this case to the RO, in 
part, to have the RO clarify whether the veteran still wanted 
a personal hearing before the Board, as he had indicated on 
his VA Form 1-9.  The record does not reflect that the RO 
subsequently ascertained the veteran's wishes in this regard.  
Therefore, in August 1999, the Board wrote to the veteran 
requesting that he clarify whether or not he still wanted 
such a hearing.  He responded later in August 1999 that he 
does still desire a hearing before a Member of the Board at 
the RO.  The regulations provide that a hearing on appeal 
will be granted if an appellant expresses a desire to appear 
in person.  38 C.F.R. § 20.700(a) (1998).  

Accordingly, this case must be REMANDED to the RO, prior to 
any further appellate consideration of the merits of the 
veteran's claims, for the following action:  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


